IN THE 381ST., DISTRICT COURT
                                          STARR COUNTY, TEXAS

                                            NOVEMBER 09, 2015

SERGIO ALANIS, SR., HI, AL,                         §
Plaintiffs                                          §
VS                                                  §       RE: CIVIL ACTION NO. DC-00-328
JESUS MARIA ALVAREZ, ET, AL,
Defendants                                          §
Ana Lisa Garza
                                                    §
Intervenor




                            IN THE UNITED STATES TEXAS COURT OF APPEALS
                                      FOURTH COURT OF APPEALS
                                  CADENA-REEVES JUSTICE CENTER
                                      300 DOLOROSA, SUITE 3200                                  f-O

                                    SAN ANTONIO, TEXAS 78205-3037

SERGIO ALAIS, SR., ET,AL
Appellants,
VS
JESUS MARIA ALVAREZ, ET, AL,
Appellees
Ana Lisa Garza
Appellee



                                            NOTICE OF APPEAL

       Notice is hereby given that Sergio Alanis, Sr., MariaGuadalupe Alanis, Susie Alanis, Sergio
Alanis Jr., andAlonzo Alanis, Plaintiffs in the above styled and number case, hereby appeal to the
Fourth Court ofAppeals from the decision of the 381" Judicial District Court in the above referenced
case rendered on October 21, 2015.

Sincerely,

Sergio Alanis S^r. Pro Se                                         Susie Alanis
And Lead Counsel                                                  P.O. Box 2601
402 N. Garcia St.                                                 Roma, Texas 78584
Rio Grande City, Texas 78582

                                                                  Sergio ^anis, Jr.
Maria Guadaiupe Alanis                                            P.O. Box 2601
P.O. Box 2601                                                     Roma, Texas 78584
Roma, Texas 78584

                                                                  Alonzo^lanis
                                                                  P.O. Box 2601
                                                                   Roma, Texas 78584
                                             SERGIO ALANIS, SR.
                                                                                  H-15'
                                              402 N. GARCIA ST.
                                      RIO GRANDE CITY, TEXAS 78582
                                            November 09,2015

OFFICE OF THE CLERK
FOURTH COURT OF APPEALS
CADENA-REEVES JUSTICE CENTER
300 DOLOROSA, SUITE 3200                                                                          cn

SAN ANTONIO, TEXAS 78205-3037                                                                             zo
                                                                                                          ^   o


Dear Clerk:                                                                                      ro
                                                                                                       zorn
                                                                                                       = "^C3
       Enclose please find Appellant's NOTICE OF APPEAL and APPELLAP^                          I(® Tgi-
REVIEW FURTHER ORDERS.
                                                                                                 CO
                                                                                                 ao

        This Appeal is pursuant under TRAP 29.6 Review of FurtherOrder, (a) Motion to review
further orders. While an appeal from an Interlocutory order is pending on a party's motion or on
the appellate court's own Initiative, the appellate court may review the following: (1) a further
appealable Interlocutory order concerning the same subject matter; and (2) any Interlocutory order
that interferes with or impairs theeffectiveness of the relief sought or that may be granted on appeal,
(b) Record, the party filing the motion may rely ontheoriginal record or may file a supplement^
record with the motion.


       A simple review of appellants motion will show as follow:

       Ana Lisa Gar2a, Appellee/Intervenor has refilled the same motion for Summary Judgement
On this case. See Exhibits A and C.

       Judge Federico G. Hinojosa's Order is in conflict and completely ignoring the ORDER issued
on October 09, 2013 by the Honorable Catherine Stone, Chief Justice, Honorable Sandee Bryan,
Justice, and Honorable Patricia 0. Alvarez, Justice, REVERSED AND REMENDED to the trial court
for fxirther proceedings. Appeal No. 04-12-005I7-CV. See Exhibit "B".

       Thanking you in advance for you attention to those matters and 1remain.




                                                             Sincerely,


                                                             Sergio Afenis, Sr. Pro Se
                                                            and Lead Counsel
                                                            402 N. Garcia St.
                                                            Rio Grande City, Texas 78582